DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
	Please note that the Examiner assigned to this application has changed. Any questions regarding this Office action or previous communications from the Office may be directed to Joseph Carey, whose contact information can be found at the end of this Office action.

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 15-18, and the species of plant derived additives in the reply filed on 05/25/2022 is acknowledged.
Upon further search and consideration, the Examiner has withdrawn the election of species requirement.

Claim Status
	The amendment of 07/15/2022 has been entered. Claims 15-34 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 05/27/2022, 11/23/2021, 06/18/2021, and 03/24/2021 have been received and considered.

Claim Interpretation
	Claim 15 recites a panel comprising (i.e., open-ended language) certain ingredients. One of the ingredients in the panel is a mycological biopolymer consisting entirely of (i.e., closed language) fungal mycelium. However, because the panel as a whole is claimed using open-ended comprising language, the panel and the mycological biopolymer may include other ingredients.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 15, it is unclear whether the descriptor “plant-derived” applies to only proteins, or to all of the possible additives that follow. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 15, rendering it indefinite. 
Regarding claim 16, the language “one additive mimics animal-derived meat products” is indefinite based on the word “mimics.” It is unclear to what extent the panel is to resemble meat products (indistinguishable in a blind taste test vs. acceptable to strict vegans), or what characteristic the mimicry is based on (aroma, heat exchange, density, Maillard reactivity, or many others). As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 16, rendering it indefinite.
Regarding claim 17, the term “inoculated myocytes” is indefinite because it is not immediately clear whether the term “inoculated” is a quality of the myocytes (i.e., the panel includes “inoculated myocytes” that are different in some structural manner than other myocytes) or refers to a process involving the myocytes (i.e., the panel has been inoculated with myocytes).  As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 17, rendering it indefinite. 
Regarding claims 18 and 19, the language “further comprising blocking compounds” is indefinite based on the broad nature of the term “blocking compounds.” Even though the claim 19 specifies ligands and chelators, it is still broad enough in its phrasing that the identification of particular compounds is unclear—which ligands and chelators increase the shelf-life of a panel, and which do not? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 18 and 19, rendering them indefinite.
Regarding claim 24, similar to claim 16, the word “resembles” is unclear in its extent. Even though the claim specifies that the resemblance applies to the “texture, density, and fiber orientation”, the extent of the resemblance is unclear. Which textures, densities, and/or fiber orientations would result in a panel that “resembles” animal meat, and which would not? One of ordinary skill in the art could interpret this claim to mean anything from the panel being indistinguishable to animal-derived meat products in a blind taste test to only resembling meat products upon visual and tactile examination. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 24, rendering it indefinite. 
Regarding claims 25 and 26, it is unclear whether the panel from claim 15 is itself decellularized/sterilized, or if the panel from claim 15 further contains within itself an additional decellularized/sterilized panel that is derived from another source. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 25 and 26, rendering them indefinite.
Regarding claim 32, the meaning of the term “chitinase residue” is unclear. Is a “chitinase residue” intended to refer to a fragment of a chitinase enzyme? Or to an amino acid residue from a chitinase? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 32, rendering it indefinite. 

Because claims 16-34 incorporate all of the limitations of the indefinite claim 15 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 16-34 are rejected under 35 U.S.C. 112(b). Because claims 26-29 and 17-18 incorporate all of the limitations of the indefinite claim 25 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 26-29 and 17-18 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the indefinite claims of the instant case as follows:
Original Claim Language
Examiner’s Interpretation
15. A panel, comprising: a mycological biopolymer consisting entirely of fungal mycelium; and comprising at least one additive selected from the group consisting of plant-derived proteins. fats, micronutrients, and flavoring ingredients.
A panel, comprising: a mycological biopolymer comprising fungal mycelium; and at least one additive selected from the group consisting of fats, micronutrients, flavoring ingredients, and plant-derived proteins. 
16. The panel of claim 15, wherein the at least one additive mimics animal-derived meat products in the panel.
The Examiner has interpreted claim 16 as identical to claim 15 because any material that falls within the scope of claim 15 will intrinsically “mimic” an animal-derived meat product in at least one property, such as containing amino acids.
17. The panel of claim 28, further comprising inoculated myocytes.
The panel of claim 28, further comprising myocytes.
18. The panel of claim 15, wherein the panel is characterized as having a shelf-life, further comprising blocking compounds for increasing the shelf-life of the panel.
The panel of claim 15, wherein the panel is characterized as having a shelf-life, further comprising ligands or chelators.  
19. The panel of claim 18, wherein the blocking compounds are selected from the group consisting of ligands and chelators.
The Examiner has interpreted this claim as being identical to claim 18.
24. The panel of claim 15, wherein the panel resembles animal meat in texture, density, and fiber orientation.
The Examiner has interpreted claim 24 as identical to claim 15 because any material that falls within the scope of claim 15 will intrinsically “resemble” animal meat product in having a texture, a density, and a fiber orientation. The instant disclosure does not teach any particular texture, density, or fiber orientation that is sufficient to “resemble” animal meat, and so any texture, density, and fiber orientation will be interpreted to satisfy this limitation.
25. The panel of claim 15, wherein the panel comprises a decellularized panel.
The panel of claim 15, wherein said panel is decellularized. 
26. The panel of claim 25, wherein the panel comprises a sterilized panel.
The panel of claim 25, wherein said decellularized panel is sterilized.
32. The panel of Claim 31, wherein the chitinase comprises a chitinase residue.
As the term “chitinase residue” could not be interpreted, the Examiner has interpreted claim 32 as identical to claim 31.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 17, 21, 25, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 18 of copending Application No. 17/293,413 (’413). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, or a flavoring ingredient, and claim 18 of '413 recites a method of applying a plant-derived protein (chitinase), a fat, and flavoring ingredients to a scaffold comprising a biopolymer from fungal mycelium. 
Instant claim 17 recites the composition of claim 15 further comprising myocytes, and claim 3 of ‘413 specifies the inclusion of myocytes as a non-filamentous organism to be included in the scaffold of claim 1.
Instant claim 21 recites the addition of aromatics, and claim 18 of ‘413 recites the inclusion of smoke flavor and spices.
Instant claim 25 recites that the panel is decellularized, and claim 6 of ‘413 further characterizes the biopolymer as being decellularized in order to form a filamentous scaffold. 
Instant claims 31 and 32 recite the panel further comprising chitinase, and claim 18 of ‘413 specifies applying chitinase to the scaffold.
Therefore, the instant claims are ‘anticipated’ by the cited claims of '413 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/836837 (‘837).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 1 of ‘837 recites a mycological biopolymer being entirely composed of fungal mycelium, with claim 17 reciting the inclusion of tannic acid, a flavoring ingredient, in the processing steps.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘837 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 17/735,956 (‘956).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 1 of ‘956 recites a panel comprising an edible aerial mycelium with claim 24 reciting an additive being a flavorant. 
Instant claim 20 recites the panel further comprising colorants, and claim 24 of ‘956 recites an additive being a colorant.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘956 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15, 17, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24, 32 and 35 of copending Application No. 16/688,699 (‘699).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 21 of ‘699 recites a method of generating a mycelial scaffold that enables the growth of a mycelium biopolymer comprising inoculating a filamentous fungus into a medium containing nutrition for cultivation and growth of said filamentous fungus and incubating the inoculated medium for a time sufficient to grow a mycelium biopolymer from said medium (the Examiner notes that any medium containing nutrition for the cultivation and growth of a filamentous fungus as recited in claim 21 of ‘699 would intrinsically contain at least one of a fat, a micronutrient, and a plant-derived protein). 
Instant claim 29 recites that the panel further comprises osteoblasts and instant claim 17 recites that the panel further comprises myocytes, and claim 24 of ‘699 recites that non-filamentous cell types that are introduced to the scaffold comprise myocytes and osteoblasts, among others. 
Instant claim 31 recites that the panel further comprises chitinase, and claim 35 of ‘699 recites the alteration of the mycelial tissue with chitinase. 
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘699 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 18 of copending Application No. 16/773,272 (‘272).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 1 of ‘272 recites a method to produce a mycelial mat consisting entirely of fungal mycelium on a growth medium, while claim 18 recites the addition of garlic-derived allicin, which is a flavoring ingredient, to the medium.
Instant claim 23 recites that the panel further comprises minerals, and claim 5 of ‘272 recites that the medium is a mineral-based material.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘272 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-26 of copending Application No. 17/592,340 (‘340).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 26 of ‘340 recites a compressed mycological biopolymer while claim 25 recites that a morphological modifier that comprises at least one of a hormone or calcium, which is a micronutrient, is in contact with the biopolymer in order to alter the morphology of the mycelia within the mycological biopolymer (claim 24).
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘340 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/661,726 (‘726).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, and claim 1 of ‘726 recites a method of making a mycological product comprising the steps of growing mycelium on a framework, and claim 3 recites the coating of the framework with a mixture of starch, which is a flavoring ingredient, and water.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘726 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of US Patent 10266695 (‘695).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 13 of ‘695 recites a process for generating a biomass comprising the steps of preparing a liquid medium that contains micronutrients, which then supports the growth of a homogenous mycelium layer across the surface of the media. 
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘695 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent 11359074 (‘074).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘074 recites a method comprising the steps of obtaining a tissue consisting essentially of fungal mycelium and treating the tissue with an organic solvent, and claim 6 recites that the organic solvent solution comprises salt, which is a micronutrient. 
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘074 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent 11293005 (‘005).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘005 recites a structure comprising a scaffold of fungal biopolymer being formed of a network of interconnected mycelia cells and a coating, where claim 8 recites that the coating is made from a solution of catalytic agent, fluoride salts, water, and one of an amino acid and an amine. 
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘005 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of US Pat 9879219 (‘219).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 7 of ‘219 recites a process of producing a homogenous polymer matrix from claim 1 wherein said step of growing includes growing mycelium across the surface of a nutrient rich fluid to form a sheet, and claim 3 recites applying a salt solution to the solid material. The nutrient rich fluid and the salt solution would intrinsically contain micronutrients.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘219 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat 9253889 (‘889).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘889 recites a method for making an electrical circuit comprising creating a sheet of tissue from a filamentous fungus by culturing the cells in the presence of a metal salt, which is a micronutrient.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘889 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 28, and 29 of US Pat 11277979 (‘979).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 16 of ‘979 recites a process for growing a mycological biopolymer comprising allowing a fungus to grow mycelium in a chamber, and claim 29 recites the addition of a morphological modifier (claim 28) being at least one of a hormone, forskolin, calcium, and a calcium blocker. The Examiner notes that calcium is a micronutrient.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘979 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Pat 9394512 (‘512).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘512 recites a method of growing basidiomycete mycelium on a substrate where the mycelium achieves full colonization of said substrate and claim 8 recites that the nutritional particles that make up the substrate are selected from the group consisting of simple sugars including dextrose, cellulose and maltose, which constitute flavoring ingredients; carbohydrates including maltodextrin and starch; and lignin.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘512 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of US Pat 10583626 (‘626).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘626 recites a method for making a composite material comprising the steps of adding a fungal inoculum to a mixture that is capable of being digested by the fungus in order to form a self-supporting composite material made of interconnected mycelia cells, and claim 3 recites that the substrate material is at least one of a complex carbohydrate, polysaccharide chain, and a fatty group.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘626 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of US Pat 10589489 (‘489).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘489 recites a self-supporting composite material comprising a network of interconnected mycelial cells and a substrate, where claim 3 recites the substrate particles are selected from the group consisting of at least one of straw, hay, hemp, wool, cotton and recycled sawdust, all of which contain plant-derived proteins.
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘489 and are rejected on the ground of nonstatutory double patenting.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Pat 11359074 (‘074).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 15 recites a composition comprising a fungal mycelium and an additive that can be a plant-derived protein, a fat, a micronutrient, or a flavoring ingredient, while claim 1 of ‘074 recites a method comprising obtaining a tissue consisting essentially of fungal mycelium that is treated with an organic solvent, and claim 6 recites that the organic solvent solution comprises salt, which is a micronutrient. 
Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘074 and are rejected on the ground of nonstatutory double patenting.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 

Please see the interpretations of the claims above under Claim Interpretation and Claim Rejections – 35 USC 112.

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Regarding claim 15, the claimed panel as interpreted by the Examiner contains a mycological biopolymer containing fungal mycelium, which is a natural product, and an additive selected from the group consisting of fats, micronutrients, flavoring ingredients, and plant-derived proteins, all of which encompass natural products. Any composition containing these ingredients can be interpreted as a “panel”. Applicant has shown no evidence that markedly different characteristics arise upon adding any fat, micronutrient, flavoring ingredient, or protein derived from a plant to any mycological biopolymer containing fungal mycelium. As such, claim 15 recites a judicial exception. 
Claim 16 recites a property of the naturally-occurring additives of claim 15. As such, claim 16 also recites a judicial exception.
Regarding claims 17 and 29, because the osteoblasts and myocytes that appear in the claims are interpreted to be biologically non-modified cells based on the specification, they are also natural products. As such, claims 17 and 29 recite judicial exceptions. 
Regarding claims 18 and 19 as interpreted by the Examiner, all products have shelf lives. Additionally, ligands and chelators are naturally occurring. As such, claims 18 and 19 recite judicial exceptions.
Claims 20-23 and 34 recite that the judicial exception of claim 15 further contains naturally-occurring additives. As such, claims 20-23 and 34 recite judicial exceptions.
Claim 24 recites physical properties of the panel from claim 15. As such, claim 24 recites a judicial exception.
Claims 25 and 26 recite that the judicial exception is decellularized and sterilized, respectively. The claimed composition is still naturally occurring if cells are removed from the composition. As such, claims 25 and 26 recite judicial exceptions.
Claims 27 and 28 recite limitations of the size and porosity of the claimed judicial exception. Altering the size and/or porosity of the judicial exception does not confer a markedly different property onto the judicial exception. As such, claims 27 and 28 recite judicial exceptions. 
Claims 30 and 33 recite limitations of the shape of the claimed composition. Altering the shape of the composition does not confer a markedly different property onto the judicial exception. As such, claims 30 and 33 recite judicial exceptions.
Claims 31 and 32 describe the addition of chitinase to the biopolymer. Chitinase is a naturally-occurring enzyme. As such, in the absence of evidence that the addition of chitinase results in a marked difference in structure or function, claims 31 and 32 recite judicial exceptions. 

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any elements other than judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than judicial exceptions. 
 
Therefore, claims 15-34 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 15, 16, 23, 24, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by international patent application WO 2007/139321 filed by Kim et al., published 12/06/2007.

Regarding claim 15, Kim teaches a method of producing a meat analog from mushroom mycelia (see entire document, including page 2, paragraph 8; the Examiner notes that the mushroom mycelia of Kim will inherently contain mycological biopolymers). Furthermore, Kim teaches that the biopolymer comprises at least one additive selected from the group consisting of plant-derived proteins, fats, micronutrients, and flavoring ingredients, specifically by culturing the mycelia in a liquid media comprising cane sugar extract (page 3, paragraph 11). 
	Regarding claim 16, Kim teaches that at least one additive mimics animal-derived meat products in the panel. The meat analog of Kim is characterized as having a meat-like flavor and texture (page 3, paragraph 9). A major step of the production of the meat analog is the mixing of the fungal mycelium with a protein complement (page 3, paragraph 11), which is taught to include “hydrolyzed vegetable protein (HVP) including a soy protein, a grain protein, and the like” (page 6, paragraph 31), which is a plant-derived additive.
	Regarding claim 23, Kim teaches that the mycelium is in the presence of minerals, which are essential elements for the life of the mycelia (paragraph 21; this reads on instant claim 23 as well as claim 15 because minerals are micronutrients). 
	Regarding claim 24, Kim teaches that the biopolymer resembles animal meat in texture, density, and fiber orientation: “a meat analog and a synthetic meat having excellent texture and flavor compared to conventional soy proteins and fungal proteins can be produced” (page 11, paragraph 62). 
	Regarding claim 33, any portion of the product of Kim can be interpreted as a “strip” or “cut-out shape” because the shapes are not defined in claim 33.
Regarding claim 34, Kim teaches that the biopolymer further comprises at least one additional additive selected from the group consisting of a fermented bacterial-derived additive, a fermented fungal-derived additive, and an animal-derived additive. Kim teaches the inclusion of yeast extract, which is a fermented fungal-derived additive (page 3, paragraph 17). 

Therefore, claims 15, 16, 23, 24, and 34 are anticipated by Kim and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2007/031129 filed by Albers et al., published 03/22/2007.

Albers teaches an edible food product based on a fungal mould: “The present invention relates to edible products, especially food and beverage products, comprising moulds and/or yeasts which are non-viable but which are still substantially structurally intact” (see entire document, including page 1, line 5; cf. claim 15). 

Albers does not explicitly teach the inclusion of additives from the group consisting of plant-derived proteins, fats, micronutrients, and flavoring ingredients. Albers also does not explicitly teach the inclusion of chitinase in the structurally intact mould.  

While not explicitly called for, Albers does teach that in certain embodiments there may be the addition of certain additives. On page 26, line 30 (cf. claim 15), Albers recites, “Further ingredients may be added to the product such as flavouring materials, vitamins, minerals etc.” Regarding claims 31 and 32, Albers teaches that chitinase may be added to the product. Specifically, Albers teaches of “heating to a temperature of 15°C or 25°C above the optimal growing temperature for 5 minutes, followed directly by adding at least one of between 1 and 10 ppm chitinase, between 0.9 mM and 5 mM sodium sorbate or between 1 and 10 ppm β-1,3-glucanase…” (page 30, line 25). 

While Albers does not explicitly teach the addition of flavouring materials, vitamins, minerals, or chitinase to the structurally-intact mould, it would have been obvious to one of ordinary skill in the art to do so because Albers suggests the addition of these ingredients to the mould. One of ordinary skill in the art would have a reasonable expectation that including flavouring materials, vitamins, minerals, or chitinase in the composition of Albers would successfully result in the production of a edible mould-based product, as taught by Albers.
Therefore, claims 15, 23, 31, and 32 are rendered obvious by Albers and are rejected under 35 U.S.C. 103.

Claims 15, 16, 18-21, 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2007/139321 filed by Kim et al., published 12/06/2007, as evidenced by Lumb et al., J. Phys. Chem. 57: 690-693 (1953).

As discussed above, claims 15-16, 23-24, 33, and 34 are anticipated by Kim. In addition, Kim teaches the addition of other ingredients, including meat, fish, vegetables, nuts, glutamic acid, and coloring agents, to the mushroom mycelia (page 6, paragraph [30]; cf. claims 20-21; the Examiner notes that many of the ingredients suggested by Kim would have an aroma and, thus, intrinsically qualify as “aromatics” as recited in instant claim 21).

Lumb teaches that glutamic acid is a metal chelating agent (see entire document, including page 690, abstract). As such, the glutamic acid of Kim is intrinsically a chelator as recited in instant claims 18-19 (please see the Examiner’s interpretation of claims 18-19 above under Claim Rejections – 35 USC 112).

However, Kim does not explicitly teach the addition of meat, fish, vegetables, nuts, glutamic acid, and coloring agents to the mushroom mycelia.

While Kim does not explicitly teach the addition of meat, fish, vegetables, nuts, glutamic acid, and coloring agents to the mushroom mycelia, it would have been obvious to one of ordinary skill in the art to do so because Kim suggests the addition of these ingredients to the mycelia. One of ordinary skill in the art would have a reasonable expectation that including meat, fish, vegetables, nuts, glutamic acid, and coloring agents in the composition of Kim would successfully result in the production of a meat analog product, as taught by Kim.
Therefore, claims 15, 16, 18-21, 23, 24, 33, and 34 are rendered obvious by Kim and are rejected under 35 U.S.C. 103.

Claims 15, 16, 18-24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2007/139321 filed by Kim et al., published 12/06/2007, in view of international patent application WO 2014/110539 filed by Vrljic et al., published 07/17/2014.

As discussed above, claims 15, 16, 18-21, 23, 24, 33, and 34 are rendered obvious by Kim. However, Kim does not teach the use of heme molecules in the product. 

	Vrljic teaches the use of heme proteins as additives for various food compositions (page 8, line 2). Importantly, the heme proteins are used to improve the meat-like qualities of non-animal protein replacements (page 9, lines 8-10; cf. claim 22). The heme proteins are also selected for their color-retention properties, an important characteristic of animal-based meat (page 25, line 20). 

While Kim does not teach the inclusion of heme in the meat analog product, it would have been obvious to one of ordinary skill in the art to do so because Vrljic teaches that heme proteins improve the meat-like qualities of non-animal protein replacements. One of ordinary skill in the art would have had a reasonable expectation that adding the heme proteins of Vrljic to the mushroom mycelium meat analog of Kim would successfully result in the improvement of the meat-like qualities of the meat analog. 
Therefore, claims 15, 16, 18-24, 33, and 34 are rendered obvious by Kim in view of Vrljic and are rejected under 35 U.S.C. 103.

Claims 15, 18, 19, 23-27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2017/136950 filed by Pelling et al., published 08/17/2017, in view of Haneef et al., Sci. Rep. 7:41292 (2017).

Pelling teaches a biomaterial that may be used as a scaffold in a variety of applications. The biomaterial is generated from a plant or fungi species and may include a variety of modifications to enhance cell adhesion. In one embodiment, the biomaterial is a decellularized plant or fungal tissue comprising a cellulose- or chitin-based porous structure (see entire document, including page 4, lines 14-20). In certain embodiments, the scaffold biomaterial comprises a decellularized fungal tissue comprising a chitin-based 3-D structure (page 4, lines 21-24; cf. claims 15, 24, 25, and 33; please see above under Claim Interpretation for the Examiner’s interpretation of the indefinite claim 24; the Examiner notes that any portion of the product of Pelling can be interpreted as a “strip” or “cut-out shape” as recited in instant claim 33 because the shapes are not defined in claim 33). Pelling teaches a variety of plant and fungi tissues as suitable materials for the invention. Regarding fungi specifically, Pelling teaches: 
“It has also been experimentally demonstrated that chitin is a suitable scaffold which may be used in scaffold biomaterials as described herein using protocols as described herein. The fungi Kingdom is classified as follows:
- Sac-fungi: Agaricus (mushroom), Ustilago (smut), and Puccinia (rust fungus);
- Zygote-forming fungi: Mucor, Rhizopus (the bread mould) and Albugo;
 - Club fungi: Agaricus (mushroom), Ustilago (smut), and Puccinia (rust fungus); and
- Imperfect fungi: Altemaria, Colletotrichum and Trichoderma.
Such fungi also represent suitable candidates for obtaining decellularized fungal tissues as described hereinabove” (page 74, lines 5-13).

In addition, Pelling teaches that chemical properties may be considered for each application, including the properties of reactivity and stability, which are components of a “shelf-life” (page 29, lines 25-26, cf. claim 18). Additionally, Pelling suggests the addition of various compounds to optimize the structure for a variety of applications, including ligands such as vitamin D, testosterone, and insulin, inorganic molecules (e.g., iron, titanium, and gold), fatty acids, and metabolites including vitamins (page 57, lines 5-14; cf. claims 15, 18-19, and 23-24; the Examiner notes that the iron and vitamins of Pelling are micronutrients). In certain embodiments, by the utilization of molding and functionalization techniques, large complex structures that mimic in vivo tissues may be created (page 58, lines 15-18). In certain embodiments, the scaffolds are sterilized prior to use (page 42, line 29, to page 43, line 2; claim 51; cf. claim 26). The scaffolds are porous (page 17, lines 5-6; cf. claims 27 and 30; any porosity in the scaffold can be interpreted as an “array of pin holes” as recited in instant claim 30).

However, Pelling does not explicitly teach the use of fungal mycelium in their invention. Pelling also does not explicitly teach the addition of ligands, minerals, fatty acids, or vitamins, sterilizing the panel, the porosity of the scaffold, or the size of the mycelial fibrils.

Haneef teaches that mycelium is the vegetative lower part of fungi and forms a porous, entangled network of branching fibers with filaments called hyphae (see entire document, including page 1, paragraph 3). The mycelium is mainly composed of natural polymers, including chitin, cellulose, and proteins (page 2, paragraph 2). Mycelium can be used to make carefully engineered fibrous films with tunable properties (page 2, paragraph 3).

While Pelling does not teach the use of fungal mycelium as the biomaterial made of fungal tissue comprising a cellulose- or chitin-based porous structure, it would have been obvious to one of ordinary skill in the art to do so because Haneef teaches that mycelium is a fungal tissue that is a porous, entangled network of branching fibers composed of polymers including chitin and cellulose that can be used to make carefully engineered fibrous films with tunable properties. One of ordinary skill in the art would have a reasonable expectation that using the mycelium of Haneef as the fungal tissue comprising a cellulose- or chitin-based porous structure of Pelling would successfully result in the formation of a biomaterial scaffold with tunable properties. One of ordinary skill in the art would have a reasonable expectation that using a decellularized mycelium structure would successfully result in a scaffold that can be used in the applications discussed in Pelling.
While Pelling and Haneef do not require the addition of ligands, minerals, fatty acids, or vitamins to the mycelial biomaterial scaffold rendered obvious by their teachings or sterilizing the scaffold, it would have been obvious to one of ordinary skill in the art to do so because Pelling suggests adding all of these ingredients to the porous fungal scaffold and also suggests sterilizing the scaffold. One of ordinary skill in the art would have a reasonable expectation that adding the ingredients suggested by Pelling to the mycelial scaffold rendered obvious by Pelling and Haneef and sterilizing the scaffold would successfully result in the production of a biomaterial that can be used for the applications taught by Pelling.
Regarding claim 27, even though Pelling does not explicitly teach what the porosity of the decellularized scaffold is, it is highly likely based on the images (figures 1 and 6) provided that the porosity is greater than 75%. Furthermore, having a highly porous structure is essential to the invention by enabling the migration and growth of the cells that are inoculated into the scaffold. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the scaffold of Pelling does not fall within the range specified by the instant claims, it would have been obvious to design a scaffold with high levels of porosity because the reference shows that the porosity is essential to the ability of the cells to colonize the scaffold (page 17, lines 5-6). While Pelling does not teach a porosity greater than 75%, it would have been obvious to one of ordinary skill in the art to do so because such a porosity would increase the compatibility of the scaffold with the living cells that are inoculated within. One of ordinary skill in the art would have a reasonable expectation that having a high level of porosity would successfully result in a colonized scaffold.
Therefore, claims 15, 18, 19, 23-27, 30, and 33 are rendered obvious by Pelling in view of Haneef and are rejected under 35 U.S.C. 103.

Claims 15, 18, 19, 23-28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2017/136950 filed by Pelling et al., published 08/17/2017, in view of Haneef et al., Sci. Rep. 7:41292 (2017), and Islam et al., Sci. Rep. 7: 13070 (2017).

As discussed above, claims 15, 18, 19, 23-27, 30, and 33 are rendered obvious by Pelling in view of Haneef. However, these references do not teach the size of the mycelial fibrils as recited in instant claim 28.

Islam teaches that mycelium has a porous structure composed of tubular filaments called hypha. Typically, hyphae have diameters on the order of 1-30 μm (see entire document, including page 1, paragraph 3; cf. claim 28; MPEP § 2144.05 states that, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists). 

While Pelling and Haneef do not teach that the mycelial fibrils in the sterilized mycelial scaffold containing ligands, vitamins, and fatty acids rendered obvious by their teachings have diameters of 1-30 µm, it would have been obvious to one of ordinary skill in the art to have the mycelial fibrils in the scaffold of Pelling and Haneef have diameters of 1-30 µm because Islam teaches that these are the typical diameters for mycelial fibrils. One of ordinary skill in the art would have a reasonable expectation that having mycelial fibrils with diameters from 1-30 µm in the mycelial scaffold rendered obvious by Pelling and Haneef would successfully result in the production of a scaffold that can be used in the applications taught by Pelling.
Therefore, claims 15, 18, 19, 23-28, 30, and 33 are rendered obvious by Pelling in view of Haneef and Islam and are rejected under 35 U.S.C. 103.

Claims 15, 17-19, 23-29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2017/136950 filed by Pelling et al., published 08/17/2017, in view of Haneef et al., Sci. Rep. 7:41292 (2017), Islam et al., Sci. Rep. 7: 13070 (2017) and Mitcheson et al., Cardiovas. Res., 39(2); 280-300 (1998).

As discussed above, claims 15, 18, 19, 23-28, 30, and 33 are rendered obvious by Pelling in view of Haneef. In addition, Pelling teaches of a process by which a decellularized cellulose scaffold can be used to regenerate bone tissue by populating the scaffold with osteoblasts (page 67, line 24). Pelling also teaches that the scaffold may be used as a structure for the growth of muscle (page 34, line 27), or myoblasts (page 20, line 14).
However, Pelling does not teach myocytes as recited in instant claim 17.

Mitcheson et al. teaches that cardiac myocytes have been a viable tissue for in vivo culturing for decades. The advantages of using cultured myocytes are that they remain viable in culture for an extended period of time (see entire document, including page 281, paragraph 1.2), they adapt to the specific culture environment (page 282, paragraph 2.2), and they can be cultured in a 3D matrix (page 294, paragraph 3.5; cf. claim 17). 

While Pelling does not explicitly teach culturing osteoblasts on the scaffold, it would have been obvious to one of ordinary skill in the art to do so because Pelling suggests the culturing of osteoblasts in the scaffold. While Pelling does not teach culturing myocytes on the scaffold, it would have been obvious to one of ordinary skill in the art to do so because Pelling suggests the culturing of “muscle” and myoblasts in the scaffold, and because Mitcheson teaches that myocytes are a highly suitable cell type for culturing in a 3D matrix environment, such as in a decellularized scaffold. One of ordinary skill in the art would have a reasonable expectation that applying the specific myocyte cell type of Mitcheson and the osteoblasts of Pelling to the decellularized scaffold of Pelling would result in the successful colonization and outgrowth of cells in that environment. 
	Therefore, claims 15, 17-19, 23-29, 30, and 33 are rendered obvious by Pelling in view of Haneef, Islam, and Mitcheson and are rejected under 35 U.S.C. 103. 

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY, whose telephone number is (571)272-1358. The examiner can normally be reached from 7:30 am to 5 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH STEWART CAREY/Examiner, Art Unit 4161                                                                                                                                                                                                        
/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/09/2022